 USDC IN/ND case 1:19-cv-00341-JD-SLC document 22 filed 08/03/20 page 1 of 1


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION
  JENNIFER S. MISTER,                           )
                                                )
         Plaintiff,                             )
                                                )
         v.                                     )   Case No. 1:19-cv-341-JD-SLC
                                                )
  ANDREW M. SAUL, Commissioner of               )
  Social Security,                              )
                                                )
         Defendant.                             )

                                            ORDER

       This social security appeal was referred to the magistrate judge for preparation of a report

and recommendation. The report and recommendation was entered on July 16, 2020, and more

than fourteen days have passed without any objections being filed. The Court thus reviews the

report and recommendation only for clear error. Johnson v. Zema Sys. Corp., 170 F.3d 734, 739

(7th Cir. 1999). The Court has conducted that review and finds no clear error. Accordingly, the

Court ADOPTS the report and recommendation [DE 21] and AFFIRMS the Commissioner’s

decision. The Clerk is DIRECTED to prepare a judgment for the Court’s approval.

       SO ORDERED.

       ENTERED: August 3, 2020

                                                    /s/ JON E. DEGUILIO
                                             Chief Judge
                                             United States District Court
